DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 17/137,826 filed 12/30/2020

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakey (US 5,957,584).

1, 11: Lakey discloses a unit of packaged product, comprising a package 10 with an inner cavity formed by a pocket portion 30 containing a product and communicating with an elongated portion in which a straw 70 is housed, the straw having a proximal end leading into the pocket portion and a distal end closed by a cap portion 120 of the package, 
an outer wall of the straw being welded perimetrically to the package in a proximal sealing area at the proximal end of the straw to prevent leakage of the product from the pocket portion along an outer surface of the straw (col. 3, ll. 55-65; col. 4, ll. 1-10; 45-67; col. 5, ll. 1-21; fig. 3).

3: Lakey discloses the unit of packaged product according to Claim 1, wherein the package includes a weakening 150 defining at least one line of separation of the cap portion 120 from a remainder the rest of the package, the weakening being interposed between the proximal sealing area and the distal end of the straw (col. 4, ll. 25-35; fig. 3).

4: Lakey discloses the unit of packaged product according to Claim 3, wherein the weakening is adjacent to the proximal sealing area (fig. 3).

9: Lakey discloses the unit of packaged product according to Claim 1, wherein | the packaging and the straw are both made of a plastic material (col. 3, ll. 45-55). 

10: Lakey discloses the unit of packaged product according to Claim 1, wherein the straw is symmetrical with respect to a median transverse plane thereof (fig. 4).

12: Lakey discloses the packaging method according to Claim 11, wherein the distal end of the straw comprises a breakable portion which is welded and the method includes welding the breakable portion perimetrically to the cap portion of the package in a distal sealing area before the step of filling the pocket portion with the product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakey (US 5,957,584) in view of Rieger (US 2019/0099025).

2, 6: Lakey discloses the claimed invention as applied to claim 1 but fails to disclose a corrugated straw. Rieger teaches the unit of packaged product according to Claim 1, wherein the proximal end of the straw 60 is externally corrugated to facilitate holding of the welding in the proximal sealing area between the outer wall of the straw and the package ([0009]; fig. 1).
 Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Lakey to include the corrugated straw of Rieger in to allow the user to access the straw from various angles and locations. 

Claim(s) 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakey (US 5,957,584).

5, 8: Lakey discloses the unit of packaged product according to Claim 1, wherein the straw contains both proximal and distal ends. Reaaranging the position of the Lakey produces a breakable or removable end that would sealingly closes the distal end of the straw. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
 
7: Lakey discloses the unit of packaged product according to Claim 5, wherein the package includes two opposing shells welded to each other along a continuous sealing area incorporating the proximal sealing area (col. 3, ll. 55-65).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/            Examiner, Art Unit 3735  

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735